Citation Nr: 0727767	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-41 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for gout.

3.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and June 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's previously denied claim for 
service connection for a skin disorder (cherry hemangioma) 
and denied his claims for service connection for gout and for 
an increased rating for bilateral tinnitus.  In February 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.

The veteran's skin disability and gout claims are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 1995 rating action, the RO denied service 
connection for skin disability; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

2.  The evidence received since the July 1995 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the skin disability claim.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The RO's unappealed July 1995 decision that denied the 
veteran's claim of service connection for skin disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  Evidence received since the July 1995 rating decision is 
new and material; the claim of entitlement to service 
connection for skin disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's skin 
disability claim and remands it for further development.  As 
to his tinnitus claim, the application of the law to the 
undisputed facts is dispositive of the appeal.  Thus, a 
discussion of VA's duties to notify and assist not necessary.  

Claim to reopen

In a July 1995 rating decision, the RO denied service 
connection for cherry hemangioma on the basis that condition 
was a constitutional and developmental defect.  Because the 
veteran did not submit a Notice of Disagreement (NOD) to the 
July 1995 rating decision, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
July 1995 rating decision includes the veteran's testimony 
that he has had a continuity of skin problems since service 
and a November 2004 statement of Dr. Donald R. Rayner that 
relates the onset of the veteran's hemangiomas to service.  
In light of the basis of the RO's July 1995 determination, 
the new evidence raises a reasonable possibility of 
substantiating his claim.  As such, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  

Increased Rating

The veteran requested an increased evaluation for tinnitus.  
Specifically, a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence to reopen a claim of service 
connection for skin disability has been presented.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied. 

REMAND

Given the reopening the skin disability claim, the Board 
finds that the veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of his skin 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As to the gout claim, the veteran reports a 
continuity of symptomatology and the August 2005 VA examiner 
was unable to offer an opinion as to the onset and etiology 
of this condition.  As such, because VA procured examination 
and the report did not dispose of the issue, the Board finds 
that another VA examination is necessary to decide the claim.  
See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability and gout found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine whether it is at least as 
likely as not that any skin disability 
found to be present had its onset in or 
is related to service.  The examiner 
must also state whether the veteran has 
gout, and if so, if it is at least as 
likely as not that the condition is 
related to service.  The rationale for 
all opinions expressed should be 
provided in a legible report.  

2.  The RO must then readjudicate the 
veteran's skin disability and gout 
claims.  If any decision remains 
adverse to the appellant, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


